
	

113 HR 1974 IH: Small Business Disaster Reform Act of 2013
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1974
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Murphy of Florida
			 (for himself, Mr. Mulvaney,
			 Ms. Chu, Mr. Coffman, Mr.
			 Deutch, Mr. King of New
			 York, Mr. Payne,
			 Mr. Nunnelee, and
			 Mr. Richmond) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To clarify the collateral requirement for certain loans
		  under section 7(d) of the Small Business Act, to address assistance to
		  out-of-State small business concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Disaster Reform Act of
			 2013.
		2.Clarification of
			 collateral requirementsSection 7(d)(6) of the Small Business Act
			 (15 U.S.C. 636(d)(6)) is amended by inserting after which are made under
			 paragraph (1) of subsection (b) the following: : 
			 Provided further, That the Administrator, in
			 obtaining the best available collateral for a loan of not more than $200,000
			 under paragraph (1) or (2) of subsection (b) relating to damage to or
			 destruction of the property of, or economic injury to, a small business
			 concern, shall not require the owner of the small business concern to use the
			 primary residence of the owner as collateral if the Administrator determines
			 that the owner has other assets with a value equal to or greater than the
			 amount of the loan that could be used as collateral for the loan: 
			 Provided further, That nothing in
			 the preceding proviso may be construed to reduce the amount of collateral
			 required by the Administrator in connection with a loan described in the
			 preceding proviso or to modify the standards used to evaluate the quality
			 (rather than the type) of such collateral.
		3.Assistance to
			 out-of-State small businessesSection 21(b)(3) of the Small Business Act
			 (15 U.S.C. 648(b)(3)) is amended—
			(1)by striking
			 (3) At the discretion and inserting the following:
				
					(3)Assistance to
				out-of-state small businesses
						(A)In
				generalAt the discretion
						;
				and
			(2)by adding at the
			 end the following:
				
					(B)Disaster
				recovery assistance
						(i)In
				generalAt the discretion of the Administrator, the Administrator
				may authorize a small business development center to provide assistance, as
				described in subsection (c), to a small business concern located outside of the
				State, without regard to geographic proximity, if the small business concern is
				located in an area for which the President has declared a major disaster under
				section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5170), during the period of the declaration.
						(ii)Continuity of
				servicesA small business development center that provides
				counselors to an area described in clause (i) shall, to the maximum extent
				practicable, ensure continuity of services in any State in which the small
				business development center otherwise provides services.
						(iii)Access to
				disaster recovery facilitiesFor purposes of this subparagraph,
				the Administrator shall, to the maximum extent practicable, permit the
				personnel of a small business development center to use any site or facility
				designated by the Administrator for use to provide disaster recovery
				assistance.
						.
			4.Sense of
			 CongressIt is the sense of
			 Congress that, subject to the availability of funds, the Administrator of the
			 Small Business Administration shall, to the extent practicable, ensure that a
			 small business development center is appropriately reimbursed for any
			 legitimate expenses incurred in carrying out activities under section
			 21(b)(3)(B) of the Small Business Act (15 U.S.C. 648(b)(3)(B)), as added by
			 this Act.
		
